DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of Invention Is Not Descriptive
Applicant’s amended title is still undescriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 recites the limitation "the condition data".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 63, 69-73, 77, 78, 80-92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herman (US 2018/0263188) in view of Bartels (WO 2010/063075).
Regarding claim 1, Herman discloses a method for harvesting crops (¶0004 discloses harvesting of blossom and fruit) in a single pass over said crops using a carriage (Figure 21, element 601) provided with a harvesting device comprising a robotic arm (Picker 100 is considered to be a robotic arm, ¶0052 discloses picker devices 100 mounted to carrier 601), the method comprising:
a)    determining location data relating to a first crop (¶0006);
b)    capturing motion data of the carriage relative to the ground using a ground motion sensor (¶0046); and
c)    utilizing the location data and the motion data thereby causing the robotic to move to the first crop and harvesting device to harvest the first crop (¶0057).

	First, Bartels discloses a crop harvesting machine with a harvester and teaches wherein the machine may harvest a wanted or unwanted portion of the crop (Page 10, lines 4-12).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman to use the harvesting machine to also harvest wanted portions of the crop as taught by Bartels for the purpose of making the harvester more versatile.  
Second, Bartels further teaches determining the suitability of the crop for harvesting prior to harvesting (Page 11 lines 15-18 and page 31 lines 12-22).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to determine the suitability of the crop for harvesting as taught by Bartels to leave unripe crop on the plant to ripen and to leave bruised crop.  
The determination step of the combination is considered to be performed by Herman’s vision system 301 and module 303 which would be performed prior to steps (a) and (c) as this information is then sent to controller 300 to be combined with the motion data to coordinate the motion of the robotic arm 100 as further discussed is Herman ¶0045-0046.    

Regarding claim 63, The combination discloses leaving the crop unharvested if found to not be suitable (Bartels page 31 lines 20-22) which would result in not performing step c. 



Regarding claim 70, Herman discloses an apparatus for harvesting crops, the apparatus comprising a carriage (Figure 21, element 601), a sensor (302, ¶0047), a ground motion sensor (¶0046, element 305) and a harvesting device comprising a robotic arm (Picker 100 is considered to be a robotic arm), where the sensor is configured or configurable to determine the location of a first crop (¶0047), the ground motion sensor is operated or operable to determine the motion of the carriage relative to the ground (¶0046), the location data and the motion data being utilized to cause the robotic arm to move to the first crop and the harvesting device to harvest the first crop (¶0057).
Herman discloses a crop harvesting machine with a harvester that harvests unwanted parts of a crop and is therefore lacking a reason to determine the suitability of a crop for harvesting.  It is noted that harvesting an unwanted part of the crop is still considered harvesting of crop.  
	First, Bartels discloses a crop harvesting machine with a harvester and teaches wherein the machine may harvest a wanted or unwanted portion of the crop (Page 10, lines 4-12).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman to use the harvesting machine to also harvest wanted portions of the crop as taught by Bartels for the purpose of making the harvester more versatile.  
Second, Bartels further teaches determining the suitability of the crop for harvesting prior to harvesting (Page 11 lines 15-18 and page 31 lines 12-22).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination to determine the suitability of the crop for harvesting as taught by Bartels to leave unripe crop on the plant to ripen and to leave bruised crop.  
The determination step of the combination is considered to be performed by Herman’s vision system 301 and module 303 which would be performed prior to steps (a) and (c) as this information is then sent to controller 300 to be combined with the motion data to coordinate the motion of the robotic arm 100 as further discussed is Herman ¶0045-0046.    

Regarding claim 69, Herman further discloses wherein the location data comprises x, y and z coordinates and where the z coordinates comprise data relating to the height of at least a part of the first crop relative to the ground (¶0047 discloses 3D location to control the harvesting device 100, however in an alternative embodiment a two dimensional camera can be used with an estimated height of the plant.  An estimated height of the plant is considered to comprise a height of the plant in relation to the ground to define the height).

Regarding claims 83-89, Herman further discloses storing data on a local memory (Some form of permanent or temporary local or remote memory is inherent in a computer controlled process.  For example RAM would be considered a temporary local memory).
  
Regarding claim 71, Herman further discloses a processor, the processor being programmed or programmable to utilize the location data and the motion data to cause the robotic arm to move to the first crop and the harvesting device to harvest the first crop (¶0045).

Regarding claim 72, Herman further discloses wherein the sensor is spaced from the harvesting device (¶0051 discloses sensors 301 in front of the harvesting device 100).

Regarding claim 73, Herman further discloses wherein the sensor comprises an image capture device configured or configurable to capture image data relating to the location of the first crop (¶0047).


Regarding claim 77, Herman discloses wherein the ground motion sensor comprises a wheel (¶0046, a wheel encoder comprises a ring magnet which is considered to be a wheel that rotates in relation to a Hall Effect sensor).
It is further noted that as Herman discloses the need for a measure of ground speed to accurately position the harvesting device during operation, any known ground speed sensor would be considered obvious to use as a known mechanical equivalent in the art of sensing ground speed.  

Regarding claim 78, Herman is further lacking the need of a ground height sensor.  
Bartels discloses a crop harvesting machine and teaches the use of a ground height sensor in combination with an obstruction mover to further enable crop harvesting (Pages 19-21).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herman to use a ground height sensor in combination with an obstruction mover as taught by Bartels to move plant leaves or stems away from the crop to be harvested.  

Regarding claim 80, the combination discloses wherein determining the suitability of the first crop for harvesting comprises capturing condition data relating to the first crop (Bartels page 11 lines 15-18).  

Regarding claim 81, the combination discloses wherein determining the suitability of the first crop for harvesting comprises comparing the captured condition data of the first crop with a database of crop condition data (Bartels pages 21-22 lines 21-24 and 1-9).  

Regarding claim 82, the combination discloses wherein the sensor comprises an image capture device which is configured or configurable to capture image data relating to the condition of the first crop (Bartels page 11 lines 15-18). 

Regarding claim 90, the combination discloses comprising a memory storing or configured to store a database of crop condition data (Bartels pages 21-22 lines 21-24 and 1-9.  Some form of memory is inherent).  

Regarding claims 91 and 92, as Herman discloses the measure of ground speed, it would have been obvious to one of ordinary skill of the art to use any old and well known ground speed measuring device.  Examiner takes official notice that it is notoriously old and well known to measure ground speed with a non-driven and encoder attached to a moving frame.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination by measuring ground speed with a drawn wheel and encoder.
Response to Arguments
Applicant's arguments filed 6-22-2021 have been fully considered but they are not persuasive. 
Applicant on page 9 argues that it would be entirely counter to the purpose of Herman to check on the suitability of a crop for harvesting as Herman removes unwanted parts of the crop prior to growing.  Applicant further argues against the combination with Bartels as Herman is not harvesting wanted portions of the crop.  Examiner respectively disagrees; although Herman removes unwanted portion of the crop, Herman is still removing crop from a field.  Herman does indeed view the crop with vison system 301 to determine suitability and harvests crop based on this vison system.  With regard to harvesting wanted portions instead of unwanted portions, Bartels clearly teaches the removal of wanted .    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671